EXHIBIT 10.1
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
executed and entered into as of March 30, 2017 and effective as of the Effective
Date, by and among BLONDER TONGUE LABORATORIES, INC., a Delaware corporation
("Parent"), R. L. DRAKE HOLDINGS, LLC, a Delaware limited liability company
("Drake", together with Parent, collectively the "Borrowers"), BLONDER TONGUE
FAR EAST, LLC, a Delaware limited liability ("Far East", together with the
Borrowers, collectively the "Credit Parties" and each a "Credit Party"), the
Lenders party hereto, and STERLING NATIONAL BANK, a national banking
association, as administrative and collateral agent (in such capacity, and
including its successors and permitted assigns, the "Administrative Agent") for
the Lender Parties.
W I T N E S S E T H:
WHEREAS, the Credit Parties, the Lenders and Administrative Agent entered into
that certain Loan and Security Agreement dated as of December 28, 2016 (the
"Original Loan Agreement", as amended hereby and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
"Loan Agreement"), for the purposes and consideration therein expressed;
WHEREAS, Parent has entered into that certain Purchase and Sale Agreement dated
as of February 16, 2017 among Parent, as buyer, Olson Technology, Inc., a
California corporation, as seller, and the Shareholders identified therein
pursuant to which Parent (or a permitted assignee thereof) will acquire certain
assets of Olson Technology, Inc. (the "Olson Acquisition"); and
WHEREAS, the Credit Parties, the Lenders and the Administrative Agent desire to
amend the Original Loan Agreement as provided herein to permit the Olson
Acquisition and for such other purposes described herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the loans which may hereafter be made by the Lenders to Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS AND REFERENCES
Section 1.1. Terms Defined in the Original Loan Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Loan Agreement shall have the same meanings whenever
used in this Amendment.
 
 
First Amendment to Loan and Security Agreement - Page 1

--------------------------------------------------------------------------------

ARTICLE II
AMENDMENTS TO ORIGINAL LOAN AGREEMENT; GRANT
Section 2.1. Amendments to Original Loan Agreement.  Subject to the satisfaction
of the conditions precedent set forth in Article III below:
(a) The following defined terms are hereby added to Section 1.1 of the Original
Loan Agreement in the proper alphabetical order:
"Olson Acquisition" means the consummation of the transactions pursuant to the
Olson Purchase Agreement, which is intended to include the consummation of such
transactions by Drake (as contemplated by Section XXII.G of the Olson Purchase
Agreement) and the continuing obligations of Parent under the Olson Purchase
Agreement, notwithstanding such assignment to Drake.
"Olson Purchase Agreement" means that certain Purchase and Sale Agreement dated
as of February 16, 2017 among Parent, as buyer, Olson Technology, Inc., a
California corporation, as seller, and the Shareholders identified therein.
"Olson Purchase Agreement Rights" means all rights of any Credit Party to (a)
receive any payment under the Olson Purchase Agreement (whether as an adjustment
to the purchase price, pursuant to a claim for indemnification, or otherwise),
(b) bring any action against any party to the Olson Purchase Agreement, or (c)
enforce any remedies under the Olson Purchase Agreement.
(b) The definition of "Permitted EBITDA Add-Back Amount" in Section 1.1 of the
Original Loan Agreement is hereby modified by amending and restating clause
"(d)" thereof as follows:
"(d)  the amount of any non-cash equity-based expenses of the Parent and its
consolidated Subsidiaries during any such period in an amount not exceeding
$250,000 at any time, plus"
(c) The definition of "Permitted EBITDA Add-Back Amount" in Section 1.1 of the
Original Loan Agreement is hereby modified by modified by deleting the period at
the end of clause "(e)" thereof and replacing it with ", plus" and adding the
following as a new clause (f) thereof:
"(f)  the amount of any non-cash change in derivatives liability expense of
Parent and its consolidated Subsidiaries incurred in connection with embedded
components of convertible instruments accounted for in accordance with FASB
Accounting Standards Codification Topic 815 (or any successor or similar
provision)."
 
First Amendment to Loan and Security Agreement - Page 2
 

--------------------------------------------------------------------------------

(d) The definition of "Permitted Investment" in Section 1.1 of the Original Loan
Agreement is hereby modified by deleting the word "and" immediately preceding
clause "(j)" thereof, deleting the period at the end of clause "(j)" thereof and
replacing it with ", and" and adding the following as clause "(k)" thereof:
"(k)   the Olson Acquisition, so long as $450,000 of the purchase price thereof
is funded with the proceeds of Subordinated Debt."
(e) Each Credit Party hereby grants to the Administrative Agent for the benefit
of Lender Parties, as security for the payment and performance of such Credit
Party's Obligations, a continuing security interest, lien and collateral
assignment in all of such Credit Party's right, title and interest in and to the
Olson Purchase Agreement Rights. Accordingly, Section 5.1 of the Original Loan
Agreement is hereby modified by deleting the text "securities and other personal
property of any kind (whether held directly or indirectly by such Credit Party)"
and replacing it with the text "all Olson Purchase Agreement Rights, securities
and other personal property of any kind (whether held directly or indirectly by
such Credit Party)".
(f) Article VIII of the Original Loan Agreement is hereby amended by adding the
following as a new Section 8.19 thereof:
"Section 8.19. Olson Purchase Agreement Rights.  Credit Parties shall promptly
enforce all Olson Purchase Agreement Rights."
(g) Clauses (a) and (b) of Section 9.14 of the Original Loan Agreement are
hereby amended and restated as follows:
"(a) The Fixed Charge Coverage Ratio for Parent and its consolidated
Subsidiaries for any Fiscal Month of Parent, determined as of the last day of
such Fiscal Month, beginning with the Fiscal Month ending January 31, 2017,
shall not be less than 1.1 to 1.0.
(b)  The Leverage Ratio for Parent and its consolidated Subsidiaries, for any
Fiscal Month of Parent, determined as of the last day of such Fiscal Month,
beginning with the Fiscal Month ending January 31, 2017, shall not be more than
2.0 to 1.0."
(h) Article IX of the Original Loan Agreement is hereby amended by adding the
following as a new Section 9.20 thereof:
"Section 9.20.  Modifications of Olson Purchase Agreement.  No Credit Party
shall amend, modify, supplement, or agree to any waiver of any provision of the
Olson Purchase Agreement without the prior written consent of Administrative
Agent."
 
First Amendment to Loan and Security Agreement - Page 3

--------------------------------------------------------------------------------

ARTICLE III
CONDITIONS OF EFFECTIVENESS
Section 3.1. Effective Date.  This Amendment shall become effective as of the
date of this Amendment once the following conditions precedent have been
satisfied in full (the "Effective Date"):
(a) Administrative Agent shall have received, at Administrative Agent's office,
each in form and substance reasonably satisfactory to Administrative Agent:
(i) a duly executed counterpart of this Amendment, executed by the Credit
Parties;
(ii) a fully executed copy of the Olson Purchase Agreement, including all
exhibits and schedules thereto;
(iii) a duly executed counterpart of the Acknowledgment and Agreement of Junior
Agent and Junior Lenders attached hereto as Schedule I, executed by Robert J.
Pallé, Carol M. Pallé, Steven L. Shea, and James H. Williams;
(iv) with respect to the Credit Parties, all certificates and documentation
satisfactory to the Administrative Agent with respect to any and all necessary
and appropriate limited liability company or corporate action, including
authorizing resolutions; and
(v) Administrative Agent shall have received UCC searches, tax lien searches and
litigation searches in respect of Olson Technology, Inc., each in substance
acceptable to Administrative Agent, receipt of which by Administrative Agent is
acknowledged; and
(b) Borrowers shall have paid, in immediately available funds, to the
Administrative Agent (for the account of the Lenders) an amendment fee in the
amount of $15,000.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.1. Representations, Warranties and Additional Covenants of Credit
Parties.  In order to induce Administrative Agent and the Lenders to enter into
this Amendment, each Credit Party represents and warrants to Administrative
Agent and the Lenders that:
(a) The representations and warranties of such Credit Party contained in the
Original Loan Agreement are true and correct at and as of the time of the
effectiveness hereof; provided, however, those representations and warranties
containing a reference to a particular date shall continue to be qualified by
reference to such date.
(b) Each Credit Party is duly authorized to execute and deliver this Amendment
and is and will continue to be duly authorized to perform its obligations under
the Loan Agreement and the other Loan Documents to which it is a party.  Each
Credit Party has duly taken all limited liability company or corporate (as
applicable) action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of such Credit
Party hereunder.  The Borrowers are and will continue to be authorized to borrow
under the Loan Agreement.
 
 
First Amendment to Loan and Security Agreement - Page 4

--------------------------------------------------------------------------------

(c) The execution and delivery by each Credit Party of this Amendment, the
performance by such Credit Party of its obligations hereunder and the
consummation of the transactions contemplated hereby do not and will not
conflict with any provision of Applicable Law, or of the certificate of
formation or incorporation, bylaws, operating agreement or other charter
documents of such Credit Party, or of any material agreement, judgment, license,
order or permit applicable to or binding upon such Credit Party, or result in
the creation of any Lien upon any assets or properties of such Credit Party. 
Except for those which have been duly obtained and are in full force and effect,
no consent, approval, authorization or order of any court or governmental
authority or third party is required in connection with the execution and
delivery by any Credit Party of this Amendment or to consummate the transactions
contemplated hereby.
(d) When duly executed and delivered, this Amendment will be a legal and binding
instrument and agreement of each Credit Party, enforceable against such Credit
Party in accordance with its terms, except as limited by bankruptcy, insolvency
and similar laws applying to creditors' rights generally and by principles of
equity applying to creditors' rights generally.
ARTICLE V
MISCELLANEOUS
Section 5.1. Ratification of Agreement.  The Original Loan Agreement as hereby
amended is hereby ratified and confirmed in all respects.  Any reference to the
Loan Agreement in any Loan Document shall be deemed to refer to this Amendment
also.  The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Administrative Agent or
Lenders under the Loan Agreement or any other Loan Document nor constitute a
waiver of any provision of the Loan Agreement or any other Loan Document.
Section 5.2. Ratification of Guaranty.  Far East hereby:  (i) confirms and
agrees that, notwithstanding this Amendment and consummation of the transactions
contemplated hereby, the Guaranty Agreement dated as of December 28, 2016 and
executed by Far East (the "Far East Guaranty") and all of Far East's covenants,
obligations, agreements, waivers and liabilities under the Far East Guaranty
continue in full force and effect in accordance with their terms with respect to
the obligations guaranteed, as the same may be modified by this Amendment; (ii)
reaffirms its waivers of each and every one of the defenses to such obligations
as set forth in the Far East Guaranty; (iii) reaffirms that Far East's
obligations under the Far East Guaranty are separate and distinct from the
obligations of any other party under the Loan Agreement (as modified by this
Amendment) and the other Loan Documents; and (iv) waives any defense which might
arise due to the execution and delivery of this Amendment, and the performance
of the terms hereof or of the Loan Agreement (as modified by this Amendment).
 
 
First Amendment to Loan and Security Agreement - Page 5

--------------------------------------------------------------------------------

Section 5.3. Survival of Agreements.  All representations, warranties, covenants
and agreements of Credit Parties herein shall survive the execution and delivery
of this Amendment and the performance hereof, and shall further survive until
all of the Obligations are paid in full.  All statements and agreements
contained in any certificate or instrument delivered by any Credit Party
hereunder or under the Loan Agreement to Administrative Agent shall be deemed to
constitute representations and warranties by, or agreements and covenants of,
such Credit Party under this Amendment and under the Loan Agreement.
Section 5.4. Loan Documents.  This Amendment is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.
Section 5.5. Governing Law.  This Amendment shall be construed in accordance
with the substantive laws of the State of New York and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
laws without giving effect to the conflicts of laws principles thereof, but
including Sections 5.1401 and 5.1402 of the General Obligations Law.
Section 5.6. Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be duly executed and delivered by facsimile
transmission, electronic mail, or other electronic means.
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
First Amendment to Loan and Security Agreement - Page 6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment is duly executed and delivered as of the date
first above written.
BLONDER TONGUE LABORATORIES, INC., as a Borrower and a Credit Party
By: /s/ Robert J. Pallé                                          
Name: Robert J. Pallé                                          
Title:  Chief Executive Officer                                  
R. L. DRAKE HOLDINGS, LLC, as a Borrower and a Credit Party
      
By: /s/ Robert J. Pallé                                         
Name: Robert J. Pallé                                         
Title: Manager                                                      
BLONDER TONGUE FAR EAST, LLC, as a Guarantor and a Credit Party
By: /s/ Robert J. Pallé                                         
Name: Robert J. Pallé                                         
Title:  Manager                                                             
      
First Amendment to Loan and Security Agreement - Signature Page

--------------------------------------------------------------------------------

STERLING NATIONAL BANK, as Administrative Agent, Swing Lender and Lender
By: /s/ John Dixon                                                 
Name: John Dixon                                                
Title: FVP                                                              
 
 
First Amendment to Loan and Security Agreement - Signature Page
 

--------------------------------------------------------------------------------

  


Schedule I
ACKNOWLEDGEMENT AND AGREEMENT OF
JUNIOR AGENT AND JUNIOR LENDERS
March 30, 2017
Reference is hereby made to that certain Subordination Agreement dated as of
December 28, 2016, by and among the undersigned and Sterling National Bank (as
amended, supplemented or otherwise modified, the "Subordination Agreement"),
relating to the Senior Loan Agreement.  Terms used in this Schedule I and not
defined herein shall have the meaning given to such terms in the Subordination
Agreement.
Reference is also made to that certain First Amendment to Loan and Security
Agreement of even date herewith among Borrower, Blonder Tongue Far East, LLC,
Senior Agent and Senior Lenders (the "Amendment").
The undersigned hereby (i) acknowledge receipt of the foregoing Amendment; (ii)
consent to the terms and execution thereof by Borrower and Blonder Tongue Far
East, LLC; (iii) reaffirm their obligations to the Administrative Agent and
Senior Lenders pursuant to the terms of the Subordination Agreement; (iv) ratify
the Subordination Agreement; (v) confirm that all Junior Debt and the payment
and enforcement thereof, including without limitation all Junior Debt advanced
to finance a portion of the purchase price under that certain Purchase and Sale
Agreement dated as of February 16, 2017 among Parent, as buyer, Olson
Technology, Inc., a California corporation, as seller, and the Shareholders
identified therein, is and remains subordinated to the prior payment and
enforcement of all Senior Debt; (vi) confirm that all Junior Liens are and
remain subordinated to all Senior Liens; and (vii) agree that the text "December
___, 2016" in the definition of "Senior Loan Agreement" in Section 1.27 of the
Subordinations Agreement is hereby replaced with the text "December 28, 2016"
(the "Date Correction").


[signature page follows]
 
 
 
 
First Amendment to Loan and Security Agreement - Schedule I
(Acknowledgment and Agreement of Junior Agent and Junior Lenders)

--------------------------------------------------------------------------------

  /s/ Robert J.
Pallé                                                                         
Robert J. Pallé, in his capacity as Junior Agent and a Junior Lender
 
 
  /s/ Carol M.
Pallé                                                                          
Carol M. Pallé, in her capacity as a Junior Lender
 
 
  /s/ Steven L. Shea________________________________
Steven L. Shea, in his capacity as a Junior Lender
  /s/ James H.
Williams                                                                 
James H. Williams, in his capacity as a Junior Lender
 
 
First Amendment to Loan and Security Agreement - Schedule I
(Signature Page to Acknowledgment and Agreement of Junior Agent and Junior
Lenders)
 

--------------------------------------------------------------------------------

Acknowledged and agreed with respect to the Date Correction:
STERLING NATIONAL BANK, as Senior Agent

 
By: John Dixon                                                      
Name: John Dixon                                                 
Title: FVP                                                               
 
 
 
 
 
 


First Amendment to Loan and Security Agreement - Schedule I
(Signature Page to Acknowledgment and Agreement of Junior Agent and Junior
Lenders)
 


